           Case 1-19-47397-cec          Doc 54      Filed 07/02/20      Entered 07/02/20 15:25:48




                                                                                      1775 Wehrle Drive, Suite 100
                                                                                      Williamsville, New York 14221
                                                                                      Phone (716)204-1700
                                                                                      Fax (716)204-1702
                                                                                      http://www.GrossPolowy.com/




                                                   July 2, 2020

Chambers, Hon. Carla E. Craig
United States Bankruptcy Court
Eastern District of New York
271-C Cadman Plaza East
Brooklyn, NY 11201

Re:             Marie Huguette Jean Baptiste
Case No.        19-47397-cec
Loan No.        ...7464

Dear Hon. Carla E. Craig,

        Please allow this letter to serve as a written status report, submitted on behalf of Wells Fargo Bank NA
(the "Secured Creditor") pursuant to the Eastern District of New York Loss Mitigation Program Procedures.

        The secured creditor reviewed the financials submitted by debtor and determined they are unable to reach
an affordable payment within the modification requirements. A denial letter was sent out June 16, 2020 and a
detailed denial was filed July 2, 2020.

         Subsequently, Debtor’s Attorney advised his client may want to pursue a short sale. Currently there is no
offer for review but Debtor has a meeting with a prospective buyer this coming weekend pursuant to
communication received from Debtor’s Attorney. Therefore, this firm consents to a brief adjournment.

        If there are any questions, please feel free to contact me directly at 716-204-1700

                                                          Very truly yours,

                                                          <<SIGGEN12>>||SIGTYPE0ENDSIGTYPE||

                                                          By:     /S/: Marie Nicholson, Esq.
                                                                        Attorney


cc.     ECF and Email
        Peter S White, Esq.
